                      UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA
                            EASTERN DIVISION



ANTQUAN DURPREE CLAY,                    Case No. ED CV 19-00032-CJC (DFM)

         Plaintiff,                      Order Accepting Report and
                                         Recommendation of United States
            v.                           Magistrate Judge

SAN BERNARDINO COUNTY et
al.,

         Defendants.


      Under 28 U.S.C. § 636, the Court has reviewed the pleadings and all the
records and files herein, along with the Report and Recommendation of the
assigned United States Magistrate Judge. The Court accepts the findings,
conclusions, and recommendations of the United States Magistrate Judge.
      IT IS THEREFORE ORDERED that Plaintiff’s claims against San
Bernardino County and Sergeant C. Castillo are dismissed with prejudice.



Dated: February 24, 2020
                                          ______________________________
                                          CORMAC J. CARNEY
                                          United States District Judge
